Citation Nr: 1615784	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  11-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.
 
3. Entitlement to service connection for anosmia (claimed as loss of sense of smell).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from February 1987 to July 1987.  According to his military records, his National Guard unit was activated for Federal service in support of Operations Desert Shield/Desert Storm and he served on active duty from November 1990 to May 1991, which included deployment for service in Southwest Asia from December 1990 to April 1991. 

The present matter comes to the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Lincoln, Nebraska, VA Regional Office (RO), dated in February 2010 and March 2011, which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, anosmia (claimed as loss of sense of smell), and chronic diarrhea. 

In November 2012, the Veteran, accompanied by his representative, presented oral testimony in support of his claims before the undersigned traveling Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration.

In October 2014 the Board denied the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and anosmia (claimed as loss of sense of smell). The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's decision and remanded the matters on appeal to the Board for action in compliance with the Joint Motion.

In October 2014, the Board also remanded the issue of service connection for chronic diarrhea, to include as due to an undiagnosed illness.  In a December 2014 rating decision the RO granted service connection for chronic diarrhea, which is a full grant of the benefit sought.  Thus the issue of service connection for chronic diarrhea is no longer in appellate status.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2015 Joint Motion, the parties agreed that a remand was required because the VA opinions of record were inadequate.  As for the service connection claim for anosmia, the parties found that in the January 2010 opinion the examiner did not provide an adequate rationale for her conclusion.  They noted that she could not reach an opinion without resorting to mere speculation as she stated that it is possible that the Veteran's exposure during service to harmful chemicals could have affected his sense of smell, however there were many other causes including, but not limited to, viral infections, head injuries, endocrine abnormalities, OTC [over the counter] zinc spray use, alcohol/drug use, [or] neurological diseases.  The parties determined that the examiner's opinion does not comply with the Court's holding in Jones v. Shinseki, 23 Vet.App. 382, 390 (2010).  In that case, the Court held that when an examiner opines that she cannot render an opinion without resorting to speculation, "the examiner should clearly identify precisely what facts cannot be determined."  Id.  The parties agreed that to the extent that the examiner listed other "potential causes" of anosmia, she did not state which, if any, of these other "potential causes" of anosmia applied to the Veteran and without such explanation, it is unclear how the examiner could not opine without resorting to speculation about whether any in-service exposure to harmful chemicals caused the Veteran's anosmia.  Thus they found that a remand is warranted for the Board to return the opinion for clarification and compliance with Jones.

As for the claims of service connection for hearing loss and tinnitus, the parties found that the March 2011 VA opinion was inadequate as the Board noted that the Veteran denied post-service noise exposure however the examiner opined that the Veteran's hearing loss and tinnitus are not related to his active service in part because "[a]dditional noise exposure, aging, and health considerations since military separation are likely contributing factors in the veteran's hearing loss and tinnitus."  Thus it is unclear how the examiner could conclude that post-service noise exposure contributed to the Veteran's hearing loss and tinnitus.  Lastly, the parties found that the examiner did not explain what "health considerations" she found to be a likely contributor to the Veteran's hearing loss and tinnitus.  They remanded the issues for the Board to return the examination report for clarification or to obtain a new examination.  

Thus to comply with the Joint Motion directives, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner who conducted the March 2011 audiology examination.  If the March 2011 examiner is unavailable another appropriate examiner should provide the opinion requested below.  The claims file must be provided to the examiner for review.  If it is deemed necessary the Veteran should be scheduled for another VA audiology examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner is asked to determine the following:

Whether it is at least as likely as not (50 percent probability or more) that the hearing loss and tinnitus is related to the Veteran's noise exposure in service.  In rendering the opinion the examiner must address the following:

a.) The Veteran's contentions that his hearing loss and tinnitus are etiologically related to his in-service exposure to acoustic trauma from helicopter engines and arms fire.  See November 2012 Board hearing transcript.  

b.) The Veteran's DD 214 that shows that his military occupational specialty during active duty was as a utility helicopter repairer, with overseas service in Southwest Asia.

c.) The Veteran's denial of post-service noise exposure.  See November 2012 Board hearing transcript.  

If the examiner determines that other health considerations contributed to the Veteran's hearing loss and tinnitus the examiner must explain what health considerations are likely contributors to the Veteran's hearing loss and tinnitus.  

A rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), a deficiency in the record (i.e. additional facts are required), or a lack of necessary knowledge/training of the examiner.  The examiner must clearly identify precisely the facts that cannot be determined.  

2. Obtain an addendum opinion from the VA examiner who the conducted January 2010 VA examination.  If this examiner is unavailable another appropriate examiner should provide the opinion requested below.  The claims file must be provided to the examiner for review.  

The examiner is asked to determine the following:

Whether it is at least as likely as not (50 percent probability or more) that anosmia (claimed as loss of smell) is related to the Veteran's exposure during service to harmful chemicals during his service in Southwest Asia from December 1990 to April 1991.  

In rendering the opinion the examiner should address the following facts:

a.) The Veteran was deployed for service in Southwest Asia from December 1990 to December 1991.  

b.) His DD 214 shows that his military occupational specialty during active duty was as a utility helicopter repairer.

c.) The Veteran contends that his anosmia is etiologically related to his in-service exposure to engine fuel fumes and the burning of human waste.  See November 2012 Board hearing transcript.  

If the examiner determines that there were other potential causes for the anosmia, he/she should identify these causes and explain how they apply to the Veteran's anosmia.  

A rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), a deficiency in the record (i.e. additional facts are required), or a lack of necessary knowledge/training of the examiner.  The examiner must clearly identify precisely the facts that cannot be determined.  

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




